[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
RE MOTION TO DISMISS
Plaintiff brings this action under C.G.S. 52-412 (b),52-146j, and 17a-28 for production of documents in compliance with a subpoena. Defendant moves to dismiss because disclosure of the documents requested is forbidden by C.G.S. 17a-28 (b).
Facts
Plaintiff issued a subpoena duces tecum dated June 24, 1993 which requires Kathy Stair (Stair) to appear and testify regarding an uninsured motorist claim and "to bring with [her] and produce . . . the following:
  "The entire Department of Children and Youth Services file #WR61 pertaining to Sheyla DiSomma, adopted daughter of Renato DiSomma, D.O.B. 09-14-77, including any and all information, correspondence, records, evaluation reports, transcripts of proceedings, offices notes or copies thereof relating to services provided to Sheyla DiSomma by the Department of Children and Youth Services."
Stair is an employee of the defendant Department of Children and Youth Services.
Although the subpoena seeks the "entire . . . file #WR61 pertaining to Sheyla DiSomma" the plaintiff's brief, page 4, states that it "is seeking disclosure of any and all information which documents communications between the [defendant] and Mr. DiSomma. In particular, The Travelers is seeking copies of any documents which indicate that Mr. DiSomma was asked to pay for services rendered to Sheyla DiSomma by the [defendant]."
Law
The superior court has jurisdiction to enforce subpoenas. C.G.S. 52-412 (b). However, it has no power to CT Page 1228 order the disclosure sought here because the "records maintained by the department shall be confidential and shall not be disclosed." C.G.S. 17a-28 (b). There are exceptions in that statute but none is applicable here.
Jurisdiction of the subject matter is the power to hear and determine cases of the general class to which the proceedings in question belong (citations and quotation marks omitted). Case v. Bush, 93 Conn. 550, 552. To determine is ". . . to decide by authoritative or judicial sentence; as the court has determined the cause." Webster's International Dictionary, Second Edition. This court may not issue an order in contravention of C.G.S.17a-28 (b) and without that power it has no jurisdiction.
Motion to dismiss is granted.
N. O'Neill, J.